Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Patent Pub. No. 2011/0128031) of record, in view of Ishii (U.S. Patent Pub. No. 2008/0117345) of record, in view of Hong (U.S. Patent Pub. No. 2008/0246502), in view of Kline (U.S. Patent No. 6,483,043) 
	Regarding Claim 1
	FIG. 3 of Watanabe discloses an array substrate, comprising: a base substrate (300), a buffer layer (160) disposed on the base substrate, an interlayer dielectric layer (100-150) disposed on the buffer layer, wherein: the array substrate further comprises a plurality of first test units (110-1), a plurality of test leads (124, 714), and a metal light shielding layer (710); the plurality of test leads are connected to the plurality of first test units in a one-to-one correspondence: and the plurality of test leads are disposed in at least two different layers; the plurality of test leads comprise at least two of: a first test lead (714), a second test lead (124), and a third test lead; the first test lead is disposed in the metal light shielding layer in a same layer; the array substrate further comprises a plurality of second test units (110-2), and the plurality of second test units are located on the base substrate. 
Watanabe fails to disclose “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “a transistor”; “the second test lead is disposed in a same layer as a gate of the transistor; the third test lead is disposed in a same layer as a source/drain of the transistor”; “a plurality of connecting wires”; and “the respective connecting wires are connected between the plurality of first test units and the plurality of second test units in a one-to-one correspondence; each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other; and each of the plurality of second test units comprises two layers of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other”.
	FIG. 4 of Ishii discloses a similar array substrate, comprising a transistor (18), wherein: the plurality of test leads comprise at least two of: a first test lead (10a), a second test lead (20), and a third test lead (21); the second test lead is disposed in a same layer as a gate (41) of the transistor, and the second test lead (chromium, Para. 42) and the gate (chromium, Para. 35) of the transistor are made of a same material: and the third test lead is disposed in a same layer as source/drain (47/48) of the transistor, and the third test lead (chromium, Para. 45) and the source/drain (chromium, Para. 37) of the transistor are made of a same material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Ishii. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of forming a test circuit with ESD protection (Para. 3 of Ishii).
Watanabe as modified by Ishii fails to disclose “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “a plurality of connecting wires”; and “the respective connecting wires are connected between the plurality of first test units and the plurality of second test units in a one-to-one correspondence; each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other; and each of the plurality of second test units comprises two layers of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other”.
	FIG. 4 of Hong discloses a similar array substrate, comprising a plurality of first test units (110); a plurality of second test units (112), and a plurality of connecting wires, wherein the respective connecting wires are connected between the plurality of first test units and the plurality of second test units in a one-to-one correspondence. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Hong. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of reducing test pins (Para. 6 of Hong).
Watanabe as modified by Ishii and Hong fails to disclose “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other; and each of the plurality of second test units comprises two layers of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other”.
	FIG. 2 of Kline discloses a similar array substrate, wherein the plurality of first test units (48/80) are located at the interlayer dielectric layer (bottom three layers 22); a protection layer (top 22) disposed on the interlayer dielectric layer; each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other (through 44); and each of the plurality of second test units comprises two layers (48/82) of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other (through 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Kline. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of high density integration (Col. 2, Lines 26-41 of Kline).

	Regarding Claim 3
	Modified Watanabe discloses the first test lead and the metal light shielding layer are disposed between the base substrate and the buffer layer; the second test lead and the gate are disposed between the buffer layer and the interlayer dielectric layer: and the third test lead and the source/drain are disposed between the interlayer dielectric layer and the protection layer.

	Regarding Claim 4
	FIG. 3 of Watanabe discloses the two layers test units comprise: a first test conductor layer disposed between the buffer layer and the interlayer dielectric layer; and a second test conductor layer disposed on the interlayer dielectric layer. FIG. 3 of Ishii discloses the second test conductor layer (20b) disposed on the interlayer dielectric layer (56) and connected to the first test conductor layer (20a) through a first via hole (57) provided in the interlayer dielectric layer.

	Regarding Claim 6
	Modified Watanabe discloses the two layers of detecting conductor layers comprises: a first detecting conductor layer disposed on the base substrate; and a second detecting conductor layer disposed on the interlayer dielectric layer, wherein the second detecting conductor layer is connected to the first detecting conductor layer through a second via hole provided in the interlayer dielectric layer and a third via hole provided in the buffer layer.

	Regarding Claim 7
	FIG. 3 of Ishii discloses an electrode layer (48), wherein the connecting wire and the electrode layer are disposed in a same layer and are made of a same material.

	Regarding Claim 17
	FIG. 3 of Watanabe discloses an array substrate, comprising: a base substrate (300), a buffer layer (160) disposed on the base substrate, an interlayer dielectric layer (100-150) disposed on the buffer layer, wherein: the array substrate further comprises a plurality of first test units (110-1), a plurality of test leads (124, 714), and a metal light shielding layer (710); the plurality of test leads are connected to the plurality of first test units in a one-to-one correspondence: and the plurality of test leads are disposed in at least two different layers; the plurality of test leads comprise at least two of: a first test lead (714), a second test lead (124), and a third test lead; the first test lead is disposed in the metal light shielding layer in a same layer; the array substrate further comprises a plurality of second test units (110-2), and the plurality of second test units are located on the base substrate. 
Watanabe fails to explicitly disclose a “display panel”; “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “a transistor”; “the second test lead is disposed in a same layer as a gate of the transistor; the third test lead is disposed in a same layer as a source/drain of the transistor”; “a plurality of connecting wires”; and “the respective connecting wires are connected between the plurality of first test units and the plurality of second test units in a one-to-one correspondence; each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other; and each of the plurality of second test units comprises two layers of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other”.
	FIG. 4 of Ishii discloses a similar array substrate, comprising a transistor (18), wherein: the plurality of test leads comprises at least two of: a first test lead, a second test lead (20), and a third test lead (21); the second test lead is disposed in a same layer as a gate (41) of the transistor, and the second test lead (chromium, Para. 42) and the gate (chromium, Para. 35) of the transistor are made of a same material: and the third test lead is disposed in a same layer as source/drain (47/48) of the transistor, and the third test lead (chromium, Para. 45) and the source/drain (chromium, Para. 37) of the transistor are made of a same material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Ishii. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of forming a test circuit with ESD protection (Para. 3 of Ishii).
Watanabe as modified by Ishii fails to disclose “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “a plurality of connecting wires”; and “the respective connecting wires are connected between the plurality of first test units and the plurality of second test units in a one-to-one correspondence; each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other; and each of the plurality of second test units comprises two layers of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other”.
	FIG. 4 of Hong discloses a similar array substrate, comprising a plurality of first test units (110); a plurality of second test units (112), and a plurality of connecting wires, wherein the respective connecting wires are connected between the plurality of first test units and the plurality of second test units in a one-to-one correspondence. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Hong. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of reducing test pins (Para. 6 of Hong).
	Watanabe as modified by Ishii and Hong fails to disclose “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other; and each of the plurality of second test units comprises two layers of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other”.
	FIG. 2 of Kline discloses a similar array substrate, wherein the plurality of first test units (48/80) are located at the interlayer dielectric layer (bottom three layers 22); a protection layer (top 22) disposed on the interlayer dielectric layer; each of the plurality of first test units comprises two layers of test conductor layers arranged by stack, and the two layers of test conductor layers are connected to each other (through 44); and each of the plurality of second test units comprises two layers (48/82) of detecting conductor layers arranged by stack, and the two layers of detecting conductor layers are connected to each other (through 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Kline. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of high density integration (Col. 2, Lines 26-41 of Kline).

	Regarding Claim 18
	FIG. 3 of Ishii discloses the display panel is provided in a display device.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Ishii, Hong and Kline, in view of Jin (U.S. Patent Pub. No. 2016/0328062) of record.
	Regarding Claim 8
	Watanabe as modified by Ishii, Hong and Kline discloses Claim 7. 
Watanabe as modified by Ishii, Hong and Kline fails to disclose “the connecting wire and the electrode layer are disposed on the protection layer”.
	FIG. 3 of Jin discloses a similar array substrate, wherein: the connecting wire (118) and the electrode layer (103) are disposed on the protection layer (112). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Jin. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of forming a test circuit with ESD protection (Para. 1 of Jin).
	
Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Ishii, Hong and Kline, in view of Kim (U.S. Patent Pub. No. 2004/0032544) of record.
	Regarding Claim 9
	Watanabe as modified by Ishii, Hong and Kline discloses Claim 5. 
Watanabe as modified by Ishii, Hong and Kline fails to disclose “a plurality of electrostatic rings, wherein each of the plurality of second test units comprises an electrostatic test unit, and the plurality of electrostatic rings are connected to a part of the plurality of second15LZ1904819CN01-US test units in a one-to-one correspondence”.
	FIG. 6 of Kim discloses a similar array substrate, comprising a plurality of electrostatic rings (69), wherein each of the plurality of second test units comprises an electrostatic test unit, and the plurality of electrostatic rings are connected to a part (62) of the plurality of second15LZ1904819CN01-US test units in a one-to-one correspondence. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Kim. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of providing ESD protection (Para. 3 of Kim).
	
	Regarding Claim 10
	FIG. 6 of Kim discloses each of the plurality of electrostatic rings comprises a thin film transistor (FTFT), a drain of which being connected to the electrostatic test unit.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Ishii, Hong and Kline, in view of Yukawa (U.S. Patent No. 5,331,396).
	Regarding Claim 19
	Watanabe as modified by Ishii, Hong and Kline discloses Claim 17, comprising a first test lead (10a) made of chromium [0041], a second test lead (20), and a third test lead (21); the second test lead is disposed in a same layer as a gate (41) of the transistor, and the second test lead (chromium, Para. 42) and the gate (chromium, Para. 35) of the transistor are made of a same material: and the third test lead is disposed in a same layer as source/drain (47/48) of the transistor, and the third test lead (chromium, Para. 45) and the source/drain (chromium, Para. 37) of the transistor are made of a same material. 
Watanabe as modified by Ishii, Hong and Kline fails to disclose the metal light shielding layer is made of chromium.
	Yukawa discloses a similar metal light shielding layer, wherein metal light shielding layer is made of chromium (Col. 2, Lines 9-12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Yukawa, such that the first test lead and the metal light shielding layer are made of a same material; the second test lead and the gate of the transistor are made of a same material; and the third test lead and the source/drain of the transistor are made of a same material. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of reflecting scattered light (Col. 2, Lines 9-12 of Yukawa).
	
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Ishii, Hong and Kline, in view of Fukuhara (U.S. Patent Pub. No. 2006/0250615).
	Regarding Claim 20
	Watanabe as modified by Ishii, Hong and Kline discloses Claim 17, comprising a first test lead (10a) made of chromium [0041], a second test lead (20), and a third test lead (21); the second test lead is disposed in a same layer as a gate (41) of the transistor, and the second test lead (chromium, Para. 42) and the gate (chromium, Para. 35) of the transistor are made of a same material: and the third test lead is disposed in a same layer as source/drain (47/48) of the transistor, and the third test lead (chromium, Para. 45) and the source/drain (chromium, Para. 37) of the transistor are made of a same material. 
Watanabe as modified by Ishii, Hong and Kline fails to disclose the metal light shielding layer is made of chromium.
	Fukuhara discloses a similar metal light shielding layer, wherein metal light shielding layer is made of chromium [0108]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Fukuhara, such that the first test lead and the metal light shielding layer are made of a same material; the second test lead and the gate of the transistor are made of a same material; and the third test lead and the source/drain of the transistor are made of a same material. The ordinary artisan would have been motivated to modify Watanabe in the above manner for purpose of preventing optical conjugate (Para. 108 of Fukuhara).
	
Response to Arguments
Applicant's arguments with respect to Claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892